Citation Nr: 1608285	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a timely substantive appeal to a September 2004 rating decision was filed.

2.  Entitlement to a compensable rating for right eye scar with decreased visual acuity prior to April 22, 2014, and higher than 10 percent beginning April 22, 2014.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1981 through August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in February 2006, April 2007, and June 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2006 determination was that a December 2005 Form 9 was not timely filed; and the RO denied, in pertinent part, a compensable rating for right eye scar with decreased visual acuity in the April 2007 rating decision.  The June 2015 rating decision denied service connection for bilateral hearing loss and tinnitus.

In August 2010 the Board remanded the timely filing issue and the increased rating claim for further development.  No further action to ensure compliance with the Board's 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a rating decision dated in October 2014, the RO increased the rating for right eye scar with decreased visual acuity to 10 percent effective April 22, 2014. 

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2005 the Veteran filed a notice of disagreement to a September 2004 rating decision.  

2.  On September 20, 2005, the RO issued a Statement of the Case regarding the June 2005 notice of disagreement; and on December 28, 2005, the RO received a Form 9 that had been signed by the Veteran on December 22, 2005.  

3.  The Veteran is not service-connected for a left eye disability.

4.  The Veteran has had right eye corrected distant vision of 20/40 or better throughout the appeal period, and right eye concentric contraction of field vision to 60 degrees since April 22, 2014; but he has not had right eye concentric contraction of field vision to 15 degrees or less.


CONCLUSIONS OF LAW

1.  A timely substantive appeal to a September 2004 rating decision was not filed.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.104, 19.30, 19.34, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The criteria for a compensable disability rating prior to April 22, 2014, and higher than 10 percent beginning April 22, 2014, for right eye scar with decreased visual acuity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.75, 4.76, 4.84a, Diagnostic Code 6079 (as in effect prior to December 10, 2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in May 2004 and December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).   

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's medical records have been obtained.  In addition, the Veteran was afforded a VA examination during the appeal period regarding his increased rating claim.  The Board has reviewed the examination report and finds that it is adequate because the examiner discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided below, and no further assistance to develop evidence is required.

II.  Merits

A. Timeliness of substantive appeal of September 2004 rating decision

In a rating decision dated in September 2004 the RO denied a claim for a compensable rating for right eye scar, and service connection for headaches.  In June 2005, the Veteran timely filed a notice of disagreement to both issues.  On September 20, 2005, the RO issued a Statement of the Case regarding both issues.  On December 28, 2005, the RO received a Form 9, which had been signed by the Veteran on December 22, 2005.  In a letter dated in February 2006 the RO advised the Veteran that his December 2005 substantive appeal (Form 9) was not timely filed, and of his appeal rights.  

In March 2006 the Veteran called the RO and left a message that he had timely filed his Form 9 a number of times; including by certified mail within the past 3 weeks.  In March 2006 the RO received another Form 9, this time with a signature date of "3/4/002."  

In August 2010 the Board remanded the matter for issuance of a Statement of the Case, which was done, and which has been perfected.  Accordingly, the issue now before the Board is whether the Veteran timely perfected an appeal of the September 2004 denial of benefits.  

An appeal consists of a notice of disagreement filed within one year of the notice of the decision being appealed, and after a statement of the case has been furnished, a timely filed substantive appeal.  A substantive appeal is timely if received within 60 days of the date of the Statement of the Case, or within the one year period following notice of the decision at issue.  Timely filing of the substantive appeal within 60 days of the date of the Statement of the Case perfects the appeal.  If an appeal of a decision is not perfected, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

In this case the Veteran did file a timely notice of disagreement in connection with the September 2004 rating action, however, there was no subsequent communication from the Veteran after the September 20, 2005, Statement of the Case until December 28, 2005; more than 90 days after the Statement of the Case; and more than one year after the September 2004 rating decision.  The September 2004 rating decision is therefore final.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103.

While VA is granted the authority to waive the issue of timeliness in the filing of a substantive appeal, such waiver is not mandatory, did not occur in the present case, and is not warranted in the present fact situation.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, because an issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance, any issue concerning timely filing of the substantive appeal was waived by VA).  As distinguished from the situation in Percy, at no time has the RO or the Board failed to recognize the absence of a timely substantive appeal or proceeded to address the issue on the merits as if a timely substantive appeal had been filed.  Instead, following receipt of the Veteran's untimely December 2005 Form 9, the RO informed the Veteran that the submission was not timely received, and informed him of his appeal rights. 

The Board further finds that the matter does not warrant equitable tolling.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005) (providing that equitable tolling is justified, in "extraordinary circumstances," if the following three requirements are met: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent person under the same circumstances also would not have filed a timely appeal.  Id. 

In this case the Veteran has not alleged that extraordinary circumstances prevented his filing of a substantive appeal in a timely manner.  Rather, he says that he filed a substantive appeal a number of times before its receipt by the RO in December 2005; however, the Board does not find this assertion to be at all credible, as the December 2005 Form 9 was not even signed by the Veteran until December 22, 2005; more than 90 days after the Statement of the Case.  There is also no correspondence from the Veteran's representative within the sixty days following the September 2005 Statement of the Case.  The Board accordingly finds that equitable tolling is not warranted.

In sum, the Veteran did not perfect a timely appeal to the September 2004 rating decision; and the criteria for equitable remedies are not met.  This appeal must therefore denied.   

B. Increased rating, right eye decreased visual acuity

In a rating decision dated in May 2002 the RO granted service connection for "scar, right eye, with decreased visual acuity" with a noncompensable rating.  In January 2007 the Veteran filed a claim for an increased rating, which was denied by the RO in April 2007.  The Veteran has appealed.

In a rating decision dated in October 2014, the RO increased the rating for right eye scar with decreased visual acuity to 10 percent effective April 22, 2014. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

VA's schedule for rating eye disabilities were revised effective December 10, 2008, but "these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008."  See 73 Fed. Reg. 66,543 (November 10, 2008). 

As the Veteran's appeal stems from a pre-December 10, 2008 claim, the old schedular rating criteria at 38 C.F.R. § 4.84a must be applied.  

If a veteran has visual impairment in one eye as a result of service connected disability and visual impairment in the other eye as a result of nonservice-connected disability not the result of the veteran's own willful misconduct and either (1) the impairment of visual acuity in each eye was rated at a visual acuity of 20/200 or less or (2) the peripheral field of vision for each eye is 20 degrees or less, VA must pay compensation to the veteran as if the combination of both disabilities were the result of service-connected disability.  38 U.S.C.A. § 1160(a).  Where a claimant has a service connected disability of only one eye and a nonservice-connected visual impairment but not of the degree prescribed by Section 1160(a) in the other eye, deeming the nonservice connected eye as having a visual acuity of 20/40 results in accurate evaluations that are based solely upon service connected visual impairment.  38 U.S.C.A. § 1160(a).  See also 73 Fed. Reg. 66,544 (November 10, 2008).

The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75, as in effect prior to December 10, 2008.  

Under the former schedular provisions, vision in both eyes of 20/40 and better was noncompensable.  With vision of 20/40 in one eye, a 10 percent rating is warranted when vision in the other eye is 2/50, 20/70 or 20/100.  An increased 20 percent rating is not warranted until the vision in the affected eye is reduced to 20/200.  Diagnostic Codes 6077, 6078, 6079.  

The rating schedule also provided for impairment of field of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080, as in effect prior to December 10, 2008.  Under these criteria a 10 percent rating for unilateral impairment of field of vision was assigned where the contraction was all the way to 30 degrees, but not to 15 degrees.  Diagnostic Code 6080.  

A 20 percent rating was warranted for unilateral concentric contraction of field of vision to 15 degrees but not to 5 degrees; and a 30 percent rating was warranted for unilateral concentric contraction of field of vision to 5 degrees.  

Normal Visual Field Extent at the 8 Principal Meridians is: 
Temporally 			85
Down temporally 		85
Down				65
Down nasally			50
Nasally				60
Up nasally			55
Up				45
Up temporally			55

Total 				500

See 38 C.F.R. § 4.76a, Table III (as in effect prior to December 10, 2008).  

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a (as in effect prior to December 10, 2008).  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes..  Id.

Facts 

A VA Ophthalmology Clinic consult in March 2007 found uncorrected vision of 20/30 in the right eye, and 20/20 in the left eye.  The diagnosis was slight impairment/decrease in best visual acuity to 20/30 in the right eye secondary to corneal scar; "no loss of visual field due to corneal scar, no pain, no rest requirements or episodic inactivity suggested due to corneal scar."

On VA eye examination in April 2014, there was corrected near and distance vision, in both eyes, of 20/40 or better; but the examiner noted that there was a "central, arcuate, stromal scar" on the cornea of the right eye.  Both pupils were round and reactive to light, and there was no "afferent pupillary defect," astigmatism, or diplopia.  Bilateral lids, lashes, chambers, and irises were normal, as were optic disks, macula, and vessels.  Visual field (Goldmann's) testing at the 8 principal meridians found 75 degrees temporally; 70 degrees down temporally; 60 degrees down; 48 degrees down nasally; 57 degrees nasally; 55 degrees up nasally; 40 degrees up; and 55 degrees up temporally; for a total right eye visual field of 460 degrees, and an average contraction of 57.5 degrees.  According to the examiner, there was no contraction of a visual field; no loss of a visual field; and no scotoma.  He added that the Veteran's eye condition had not been productive of any incapacitating episodes in the past 12 months, and had no impact on his ability to work.

Analysis 

The Veteran has had right eye corrected visual acuity of 20/40 or better throughout the appeal period, so the criteria for a compensable rating under the old schedular criteria at Diagnostic Code 6079 are not met.  However, clinical evidence in April 2014 of average visual field contraction of 57.5 (460 degrees divided by 8) supports a rating of 10 percent under Diagnostic Code 6080, which provides, in essence, for a 10 percent rating for unilateral concentric contraction of field vision greater than 15 degrees but not greater than 60 degrees.  The Veteran does not have average right eye visual field contraction of 15 degrees or less, so the criteria for a schedular rating higher than 10 percent beginning April 22, 2014, are not met.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's right eye disability level and symptomatology (corrected distance visual acuity of 20/40 or better and contraction of right eye visual field to 60 degrees), and provides higher ratings for less acuity or greater loss of visual field; thus, the Veteran's right eye disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is therefore not warranted. 

Finally, the Veteran does not allege, and the evidence does not show, that his service-connected right eye disability, alone, precludes employment.  In fact, the 2014 VA examiner concluded that the Veteran's visual impairment has no impact on his ability to work, and there is no evidence to the contrary.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) is therefore not raised in conjunction with this claim for increased rating.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  


ORDER

The appeal of the issue of whether a timely substantive appeal to a September 2004 rating decision was filed is denied.  

A compensable disability rating prior to April 22, 2014, and higher than 10 percent beginning April 22, 2014, for right eye scar with decreased visual acuity is denied.


REMAND

In a rating decision dated in June 2015, the RO denied service connection for bilateral hearing loss and tinnitus; and in January 2016 the Veteran filed a notice of disagreement.  In accordance with Manlincon v. West, the Veteran must be issued a Statement of the Case to permit him to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran a Statement of the Case on the issues of service connection for hearing loss and tinnitus.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


